EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 5, line 4 	replace “and (vii)” with “or (vii)”
Claim 11, line 6	replace “80 ºC.” with “80 ºC”
Claim 11, line 6	replace “110 ºC.” with “110 ºC”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, and 4-12 are allowed over the closest reference cited below.

The present invention is drawn to a zirconocene-titanocene catalyst system comprising a zirconocene catalyst and a titanocene catalyst, wherein the zirconocene catalyst comprises a product of an activation reaction of (R1xCp)(R2yCp)zirconium dichloride/dibromide/dialkyl and an alkylauminoxane, wherein x is 1 or 2, y is 0, 1, or 2, and each R1 and R2 independently is methyl, ethyl, a normal-(C3-C10)alkyl or an iso-(C3-C10)alkyl, and wherein the titanocene catalyst comprises a product of an activation reaction of bis(cyclopentadienyl)titanium dichloride with a trialkylaluminum, wherein a weight/weight ratio of trialkylaluminum to the zirconocene catalyst is from 0.005 to 0.25, wherein a weight/weight ratio of bis(cyclopentadienyl)titanium dichloride to the zirconocene catalyst is from 0.001 to 0.05, and wherein: (i) subscript x is 1 and subscript y is 0, or (ii) subscripts x and y are each 1, or (iii) subscript x is 1 and subscript y is 2, or (iv) subscript x is 2 and subscript y is 0, or (v) subscript x is 2 and subscript y is 1, or (vi) subscript x is 2 and subscript y is 2.  See claims for full details. 
 
You et al. (US 10,501,563) teaches a zirconocene-titanocene catalyst system in which a weight/weight ratio of bis(cyclopentadienyl)titanium dichloride to the zirconocene catalyst is 0.1 or higher.  Thus, reference does not teach a weight/weight ratio of trialkylaluminum to the zirconocene catalyst is from 0.005 to 0.25.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
May 2, 2022